NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         November 9, 2015

      Hon. Johnathan Stone                         Mr. Luis Mendoza
      Office of the Attorney General               TDC# 783576
      P.O. Box 12548                               Darrington Unit
      Austin, TX 78711                             59 Darrington Rd.
      * DELIVERED VIA E-MAIL *                     Rosharon, TX 77583

      Re:       Cause No. 13-14-00705-CV
      Tr.Ct.No. B-11-1548-CV-A
      Style:    Luis Mendoza, TDCJ# 783576 v. Brad Livingston, et al.


            Appellant’s motion for suspension of Rule 38.1(k) in the above cause was this
      day CARRIED WITH THE CASE by this Court.

            The Court is providing you with a copy of the clerk’s record and reporter’s record.
      Please note that your brief must contain record references. See TRAP 38.1(d),(g) & (i).



                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch